             Case 2:12-cr-00004-APG-EJY Document 1705 Filed 10/27/20 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     RONALD L. CHENG
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6336 / Fax: 702.388.6418
 5   ronald.cheng@usdoj.gov
     Attorneys for the United States
 6
                                  UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                        Case No. 2:12-cr-00004-APG-EJY

 9                   Plaintiff,                       Motion for Government Attorney
                                                      Appearance Under Local Rule IA 11-3
10            v.

11   ROMAN ZOLOTAREV, et al.

12                   Defendants.

13
              The United States of America, by and through Assistant U.S. Attorney Ronald L.
14
     Cheng, Chief, Criminal Division, respectfully moves, pursuant to Local Rule IA 11-3, that
15
     Kelly Pearson, Deputy Chief with the United States Department of Justice, Organized
16
     Crime and Gang Section be permitted to appear before this Court in the above-captioned
17
     case.
18
     //
19
     //
20

21

22

23

24
          Case 2:12-cr-00004-APG-EJY Document 1705 Filed 10/27/20 Page 2 of 2




 1          Ms. Pearson was formerly entered as an Attorney in the above-captioned case, but

 2   was inadvertently removed from the matter. Ms. Pearson is a member in good standing of

 3   the bar of the Commonwealth of Virginia, she is employed by the United States as an

 4   attorney, and, in the course and scope of her employment, she has occasion to appear

 5   before the Court on behalf of the United States in connection with the above-captioned

 6   matter.

 7          Dated this 26th day of October 2020.

 8                                                     Respectfully Submitted,

 9                                                     /s/ Ronald L. Cheng
                                                       RONALD L. CHENG
10                                                     Assistant United States Attorney
                                                       Chief, Criminal Division
11

12                                       Order

13          IT IS HEREBY ORDERED that Kelly Pearson is permitted to appear before this

14   Court in this case.

15                                 ____________________________________
                                   THE HON. ANDERW P. GORDON
16                                 UNITED STATES DISTRICT JUDGE

17
             October 27, 2020
     Dated: ___________________
18

19

20

21

22

23

24

                                                   2
